This is a suit by the State of Texas against R. G. Piner, Jr., to enjoin the defendant from unlawfully practicing medicine. At the conclusion of the evidence an instructed verdict was returned in favor of the plaintiff and judgment rendered in accordance therewith. The record contains no bill of exception nor statement of facts. Appellant's assignments of error complain of the peremptory charge and of a ruling upon evidence. In the absence of a statement of facts it must be assumed the undisputed evidence warranted the peremptory charge; and, in the absence of a bill of exception covering the matter, this Court cannot consider the assignment complaining of the ruling upon evidence.
Affirmed.